EXAMINER’S AMENDMENT/COMMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In lines 3-4 of claim 22, “an ultrasonic electromechanical stator according to claim 1” has been changed to -- the ultrasonic electromechanical stator according to claim 1 --
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Foreign Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 30 March 2021 and 14 February 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Allowable Subject Matter
Claims 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 is allowable because the prior arts of record do not disclose, nor would it be obvious to modify and combine the prior arts of record to teach an ultrasonic electromechanical stator, comprising, inter alia, a link member connecting said two vibration bodies along a connection direction; said link member having a contact portion intended for contacting a surface of a body to be moved; said link member having mechanical link connecting portions to respective said vibrating bodies in said connection direction; said mechanical link connecting portions being the only mechanical attachments of said link member to any other part of said ultrasonic electromechanical stator, whereby said two vibration bodies and said link member together constitute a vibration assembly; each of said vibration bodies being mechanically attached to said stator support by attachment tabs on at least one side, in a direction transverse to both said connection direction and said bending direction, of said respective vibration bodies; said attachment tabs being provided in directions transverse to both said connection direction and said bending direction, whereby mechanical translation of said vibration bodies in said directions transverse to both said connection direction and said bending direction is counteracted; each of said vibration bodies being mechanically attached to said stator support by at least two said attachment tabs on said at least one side of said respective vibration bodies.
Claims 2-10 depend directly or indirectly on claim 1 therefore these claims are allowable as being dependent on an allowable base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Johansson (U.S. Patent No. 6882084) discloses an electromechanical actuator systems having a small lateral extension suitable for miniaturizing.  
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY P PHAM whose telephone number is (571)270-3046.  The examiner can normally be reached on MON-THU 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAWKI ISMAIL can be reached on (571) 272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






11 September 2021
/EMILY P PHAM/Primary Examiner, Art Unit 2837